Citation Nr: 0124888	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to March 2, 1999, for 
a total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating determination of the Boise Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; right radial nerve neuropathy due to gunshot 
wound, rated as 30 percent disabling; and residuals of a 
gunshot wound to the right upper arm, Muscle Group V, rated 
as 30 percent disabling. 

2.  In a September 1999 rating determination, the RO granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation. 

4.  The veteran's award date for service connection for PTSD 
is March 2, 1999.  In October 1999, the RO assigned March 2, 
1999, as the effective date for the award of the veteran's 
total rating for compensation purposes based on individual 
unemployability.

5.  There was no unadjudicated claim or informal claim for 
increase or a TDIU prior to March 2, 1999.


CONCLUSION OF LAW

An effective date prior to March 2, 1999, may not be assigned 
for the award of a total rating for compensation purposes 
based on individual unemployability.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400, 4.16 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.156, 3.159).  Hereinafter known collectively 
as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions and 
the SOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran also appeared at a 
personal hearing before a local hearing officer in April 
2001.  VA has met all VCAA duties. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  This statutory provision 
is implemented by regulation which provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
which ever is later.  38 C.F.R. § 3.400(o)(1) (2000).  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991).  See 
38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable.  
38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000); see 
38 C.F.R. § 3.400(o)(2), 3.155(a)(2000); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2000).  The 
regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In a 1969 rating decision, service connection was granted for  
neuropathy and muscle damage, assigned a 50 percent and 10 
percent evaluation respectively.  A review of the record 
demonstrates that the RO, in a September 1970 rating 
determination, assigned a 30 percent disability evaluation 
for residuals of a gunshot wound to the right upper arm, 
Muscle Group V, and a 20 percent disability evaluation for 
neuropathy of the right radial nerve.  These were the only 
two disabilities that service connection was in effect for at 
the time of the rating determination.  

In April 1993, the veteran requested that he be reevaluated 
for his service-connected disability due to the fact that it 
had become worse.  The veteran requested a full medical 
examination.  He also indicated that he was unable to work.  

VA outpatient treatment records received in conjunction with 
the veteran's request in February 1994 demonstrate that the 
veteran was seen in June 1993 at the Mental Health Clinic.  
Following examination, a diagnosis of R/O PTSD was rendered.  

In October 1994, the veteran's formal application for a total 
rating based on individual unemployability was received.  

In November 1994, the veteran was afforded a VA examination.  
Diagnoses of status post fracture, combat wound Vietnam; and 
status post right radial nerve injury, weakness in the upper 
extremity, were rendered.  The examiner noted that with 
regard to the veteran's unemployability, certainly his 
muscular weakness secondary to his nerve injury would present 
problems doing his previous employment as a painter.  He 
indicated that some sort of occupational rehabilitation might 
be considered.  

In a January 1995 rating determination, the RO increased the 
veteran's disability rating for his right ulnar nerve 
neuropathy from 20 to 30 percent and continued the 30 percent 
disability evaluation for the gunshot wound to the right 
upper arm, Muscle Group V.  The RO also denied a total 
compensation rating based upon individual unemployability.  
The veteran was notified of the RO's decision later that 
month and did not appeal.  Thus, the decision became final.  

No further correspondence was received from the veteran until 
March 2, 1999.  In a statement in support of claim received 
on March 2, 1999, the veteran indicated that he would like to 
amend his claim for a rating of bilateral foot condition and 
clinical depression.  

At the time of July 1999 VA psychiatric examination, the 
veteran was diagnosed as having PTSD.  

In a September 1999 rating determination, RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective March 2, 1999.  The RO also continued the 30 
percent disability evaluations for the veteran's service-
connected gunshot wound to the right upper arm, Muscle Group 
V, and right radial nerve neuropathy due to gunshot wound.  

In an October 1999 rating determination, the RO assigned a 
total compensation rating based upon individual 
unemployability effective March 2, 1999.  

In June 2000, the veteran requested an earlier effective date 
for his total rating.  In his October 2000 substantive 
appeal, the veteran requested an effective date back to the 
June 1993 diagnosis of R/O PTSD.  He indicated that the RO 
should have done more following this diagnosis.  

In April 2001, the veteran appeared at a hearing before a 
local hearing officer.  At the time of the hearing, the 
veteran testified that with regard to his PTSD, he had the 
same symptoms in 1993 that he had at the time he was 
diagnosed with PTSD in July 1999.  The veteran's wife 
reported that it had been an emotional roller-coaster ride 
with the veteran since 1993, when they first applied for 
unemployability benefits.  The veteran stated that he did not 
receive treatment for PTSD until after receipt of his March 
1999 request to reopen his claim.  

The Board is of the opinion that an effective date earlier 
than March 2, 1999, is not warranted for the assignment of a 
total disability evaluation based upon individual 
unemployability.  

To the extent that the veteran seeks to revisit the January 
1995 rating decision, this is precluded.  The issue was 
addressed, the veteran was notified and the decision became 
final.  There is no basis to disturb that decision.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  We also note that unlike 
Hazan, there is nothing in the record reflecting another 
claim within 1 year of the 1995 decision.  His argument that 
he was unable or incapable of filing another claim or 
starting an appeal is unsupported.  

Service connection for PTSD was not granted until March 2, 
1999.  Prior to March 2, 1999, the veteran's other service-
connected disorders did qualify for consideration under 
38 C.F.R. § 4.16(a) as the veteran did not have two or more 
disabilities, at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more or a single 60 percent 
evaluation.  38 C.F.R. § 4.16(a).

The medical evidence of record also does not demonstrate that 
the gunshot wound to the right upper arm, Muscle Group V, and 
right radial nerve neuropathy due to gunshot wound, either 
individually or combined, warranted an assignment of  total 
disability evaluation based upon individual unemployability 
under 38 C.F.R. § 4.16(b).  Moreover, the veteran has not 
been found to be unemployable solely as a result of these 
disabilities at any time.  More importantly, there was no 
claim or informal claim for increase prior to March 1999 
claim and after the 1995 adjudication.

The veteran's service-connected PTSD, which was assigned a 50 
percent disability evaluation as of March 2, 1999, was a 
contributing factor as to the determination that the veteran 
was unemployable due to his service-connected disabilities. 

The veteran contends that he is entitled to an effective date 
in June 1993, for the award of his service-connected PTSD, as 
he was treated for and diagnosed with R/O PTSD in June 1993.  
He maintains that this treatment essentially served to raise 
an informal claim of service connection for PTSD, which the 
RO should have addressed.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. 
§ 3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).

Again, in this case, the veteran does not contend that he 
contacted the RO regarding his PTSD immediately after the 
claimed June 1993 visit, or at any time prior to March 2, 
1999.  Moreover, there is no indication of record that he or 
his representative contacted the RO in writing requesting 
service connection for PTSD prior to March 2, 1999.  Rather, 
he claims that the mere fact that he visited the VA clinic in 
June 1993 should constitute a claim of service connection for 
this disability.

Under 38 C.F.R. § 3.157(b) (2000), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report may be accepted as 
the date of claim.  These provisions apply only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

In this case, it is clear that the June 1993 VA outpatient 
treatment record cannot be considered a claim of service 
connection for PTSD under 38 C.F.R. § 3.157(b).  At the time 
of the 1993 VA examination, the veteran was in receipt of VA 
compensation for right upper extremity impairment.  (The 
provisions of 38 C.F.R. § 3.157(b) do not state that 
compensation must have been granted for the disability in 
question, only that compensation has been allowed.  It is at 
38 C.F.R. § 3.157(b)(1) that additional requirements are 
added.  The Board notes that the provisions of 38 C.F.R. 
§ 3.157 are a product of numerous informal decisions of the 
General Counsel.  It is clear that if the provisions of 
section 3.157(b)(1) do not relate only to a condition for 
which service connection has already been granted, or the 
phrase "or when a claim specifying the benefit" ... would 
have no meaning).  However, a claim of service connection for 
PTSD was not received at the RO within one year of the June 
1993 visit.  Therefore, even the most brad interpretation of 
38 C.F.R. § 3.157 does not assist the veteran.

The mere fact that there was a diagnosis of R/O PTSD at the 
June 1993 visit does not evidence an intent on the part of 
the veteran to seek service connection for PTSD.  See Brannon 
v. West, 12 Vet. App. 32 (1998); 38 C.F.R. § 3.155(a) (2000).  
Consequently, the June 1993 VA outpatient record does not 
serve as a claim of service connection for PTSD.

VA is not free to award a retroactive effective date prior to 
the date it receives a claim unless there is specific 
statutory authority for such retroactive effective date.  As 
there is no statutory provision which authorizes VA to award 
benefits retroactively on the basis of the veteran's June 
1993 VA clinic visit, his claim for earlier effective date 
for his PTSD must fail and by implication the claim for an 
earlier effective date for TDIU must fail. 

The veteran has also added lay statements dated in 2001.  For 
purposes of this decision, the Board will assume that the 
informants believed that the veteran was unable to compete in 
the job market.  However, they relate to experiences in 1987.  
This information, dated in 2001, when accepted as true does 
not provide a basis to establish an earlier effective date.  
The veteran would have been under an obligation to file a 
claim for increase within 1 year of the increase.  Since the 
1995 rating decision was final and the veteran did not file 
another claim until 1999, the 1987 date is more than one year 
prior to the 1999 claim for increase.

As service connection for PTSD was not granted until March 2, 
1999 and as a claim for increase was not received prior to 
March 1999, an effective date prior to March 2, 1999, is not 
warranted.  


ORDER

An effective date prior to March 2, 1999, for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

